Citation Nr: 1210814	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-32 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral skin rash of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran requested a videoconference hearing before the Board when he submitted his substantive appeal in March 2011.  The Board remanded the Veteran's claim for additional development in June 2011.  In correspondence dated in August 2011, he was advised that he would be notified of the date of his hearing before the Board.  In a January 2012 statement, the Veteran withdrew his request for a hearing.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is again necessary before a decision on the merits of the claim can be reached.  

The Veteran's service medical records consist of only the Veteran's entrance and separation examinations.  Clinical evaluation of the Veteran's feet was reported to be normal at the Veteran's August 1951 entrance examination.  Pes planus was noted on clinical evaluation at the time of the Veteran's separation from service in April 1953.  Tinea pedis was not noted at that time.  

Associated with the claims file is a private treatment report from C. Shimazu, M.D., dated in February 2008 which shows a diagnosis of tinea cruris of the groin, tinea pedis, and onychomycosis.  No other records from Dr. Shimazu were associated with the claims file.  

At an April 2008 VA examination, the Veteran reported that he had tinea pedis during service in Korea and had problems with that condition since service.  The Veteran stated that he had been treated by a dermatologist for many years until one month prior to the VA examination when he was prescribed a new medication which cleared the tinea pedis on his feet.  Physical examination revealed that the skin of the feet and interdigital areas was free of fungal infection but the toenails showed evidence of fungal infection with thickening opaqueness, and friability.  The examiner diagnosed the Veteran with recurrent tinea pedis.

The examiner failed to offer an opinion as to the onychomycosis or recurrent tinea pedis.  Therefore, the Board finds that the Veteran must be scheduled for another VA medical examination.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

VA outpatient treatment reports dated through July 2011 have been associated with the claims file.  The records show treatment for onychomycosis and skin lesions.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made. 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any treatment records dated after July 2011 should be obtained and associated with the claims file.

The VA treatment records refer to dermatological treatment with Dr. Shimazu.  A treatment record from Dr. Shimazu dated in February 2008 was associated with the claims file.  However, as the Veteran has reported being treated by a dermatologist for many years, an attempt to obtain the additional records should be made.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).   Expedited handling is requested.

1.  Obtain the Veteran's VA treatment records dated since July 2011.

2.  Contact the Veteran and obtain the necessary release to obtain any available records from Dr. Shimazu.  Any negative responses should be associated with the claims file and the Veteran should be notified of any unsuccessful attempt and provided the opportunity to submit the records.  

3.  After the above development has been completed, schedule the Veteran for a VA dermatology examination to ascertain the etiology of any current skin or fungal disorder of the feet and toes.  The examiner must review the claims file and should note that review in the report.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the Veteran's assertions of tinea pedis during service and of treatment for tinea pedis since service.  The examiner should consider the Veteran's assertions regarding a continuity of skin symptoms since his period of service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the VA examiner's opinion should state whether any current skin or fungal disorder of the feet or toenails is present and whether it is at least as likely as not (50 percent or greater probability) that any current skin or fungal disorder of the feet or toenails was caused or aggravated by active service.

4.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

